

	

		II

		109th CONGRESS

		1st Session

		S. 1513

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Ms. Mikulski (for

			 herself, Mr. Bond,

			 Mr. Reed, and Mr. Sarbanes) introduced the following bill; which

			 was read twice and referred to the Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To reauthorize the HOPE VI program for

		  revitalization of severely distressed public housing, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the HOPE VI

			 Improvement and Reauthorization Act of 2005.

		2.HOPE VI Program

			 reauthorization

			(a)FindingsCongress finds that—

				(1)the HOPE VI program is one of the most

			 significant and successful neighborhood reinvestment strategies implemented in

			 recent years, having transformed dozens of distressed public housing

			 developments into successful mixed-use and mixed-income communities of hope and

			 opportunity and without which the physical and social revitalization of these

			 neighborhoods would not have occurred;

				(2)HOPE VI has changed the face of public

			 housing by seamlessly incorporating affordable housing opportunities in vital

			 and sustainable market-based, mixed-income developments, thereby serving as a

			 model for creativity and innovation in the delivery of affordable

			 housing;

				(3)there are over 1,200,000 units of public

			 housing, between 46,900 and 81,900 of which are considered to be severely

			 distressed;

				(4)nationwide, the public housing inventory

			 has an accumulated capital needs backlog of approximately $18,000,000,000, with

			 an estimated additional $2,000,000,000 accruing each year;

				(5)HOPE VI funds have successfully leveraged

			 substantial additional resources. From 1993 through 2001, the $4,500,000,000 in

			 HOPE VI grants awarded was anticipated by Public Housing Authorities to

			 leverage an additional $10,210,000,000 in other public and private investments.

			 According to the Government Accountability Office, 59 percent of the total

			 funds budgeted by fiscal year 2001 grantees for community and supportive

			 services consisted of leveraged funds;

				(6)HOPE VI has resulted in the demolition of

			 tens of thousands of severely distressed and often uninhabitable public housing

			 units and, in their place, created affordable housing opportunities in healthy

			 mixed-income communities in the form of both project-based housing and housing

			 voucher assistance, giving existing public housing residents improved and

			 meaningful housing choices; and

				(7)HOPE VI has fundamentally transformed the

			 lives of thousands of public housing residents who have become self-sufficient

			 through the required community and supportive services programs.

				(b)Declaration of

			 policyBased on the findings

			 set forth in subsection (a), Congress declares that it is the policy of the

			 United States to reauthorize the HOPE VI program to—

				(1)end the practice of concentrating the poor

			 in distressed, isolated neighborhoods as an underlying predicate for leaving no

			 children behind;

				(2)create healthy communities using a holistic

			 and comprehensive approach to assure long term marketability and sustainability

			 of the community;

				(3)support excellent outcomes for families,

			 especially children, with an emphasis on excellent—

					(A)high performing neighborhood schools;

			 and

					(B)quality of life amenities, such as first

			 class retail space and green space;

					(4)create mixed-income communities, with the

			 goal of creating a market-rate community with a seamless affordable

			 component;

				(5)develop such mixed-income communities

			 through public-private partnerships using public and private sources of funding

			 and market principles; and

				(6)support residents with adequate resources

			 to assist them in achieving their life goals, focusing on self-sufficiency and

			 educational advancement of children and their parents, thereby creating a

			 culture of learning, education, and excellence, in which expectations and

			 standards for personal responsibility are benchmarks for success.

				(c)Purposes of

			 HOPE VI ProgramSection 24(a)

			 of the United States Housing Act of 1937 (42 U.S.C. 1437v(a)) is

			 amended—

				(1)in paragraph (3), by striking

			 and at the end;

				(2)in paragraph (4), by striking the period at

			 the end and inserting a semicolon; and

				(3)by adding at the end the following:

					

						(5)promoting sustainable connections between

				the revitalization of public housing communities and local schools and

				institutions of higher learning, as a means of supporting educational

				achievement by children and adults as part of a comprehensive self-sufficiency

				strategy; and

						(6)reducing concentrations of poverty and

				promoting housing choice and self-sufficiency among low-income families by

				ensuring the successful temporary or permanent relocation of residents from

				severely distressed public housing projects through comprehensive counseling

				and supportive services that assist in selection of and success in lower

				poverty neighborhoods of such families by giving them the tools to achieve self

				sufficiency.

						.

				(d)Education and

			 relocation activitiesSection

			 24(d) of the United States Housing Act of 1937 (42 U.S.C. 1437v(d)) is

			 amended—

				(1)in paragraph (1)—

					(A)in subparagraph (K), by striking

			 and at the end;

					(B)by striking subparagraph (L) and inserting

			 the following:

						

							(L)necessary comprehensive supportive

				services, including employment and vocational counseling, life skills training,

				and other human services; and

							(M)necessary costs of ensuring the effective

				temporary and permanent relocation of existing

				residents.

							;

				and

					(2)by adding at the end the following:

					

						(3)Linkages to

				education

							(A)In

				generalEach HOPE VI grant

				recipient shall establish, in partnership with the local schools and school

				superintendent, a comprehensive educational reform and achievement strategy for

				transforming the neighborhood schools that serve the revitalized HOPE VI sites

				into high-performing schools.

							(B)Content of

				strategyThe strategy

				required by subparagraph (A) shall—

								(i)include the clear commitment of the

				neighborhood schools and institutions of higher learning, including the

				commitment of financial and other resources by local foundations and other

				public and private partners;

								(ii)include a detailed plan for reforming

				educational programming for pre-school and elementary school children;

								(iii)address educational reform for middle

				school and high school students; and

								(iv)provide means of encouraging adult

				continuing education.

								(C)TimelineThe timeline for development and

				implementation of the strategy required by subparagraph (A) shall support and

				be consistent with the HOPE VI redevelopment

				schedule.

							.

				(e)Grant award

			 criteriaSection 24(e)(2) of

			 the United States Housing Act of 1937 (42 U.S.C. 1437v(e)(2)) is amended to

			 read as follows:

				

					(2)Grant award

				criteria

						(A)In

				generalThe Secretary shall

				establish criteria for the award of grants under this section to ensure that

				performance standards are met by awarding funds to public housing agencies

				that—

							(i)demonstrate—

								(I)partnerships and collaboration between

				public and private sector partners;

								(II)a need for funding; and

								(III)a readiness and capacity to execute the

				proposed program; and

								(ii)propose measurable interim and long-term

				outcomes for achieving the purposes and goals of the program.

							(B)Criteria

				requirementsIn developing

				criteria under subparagraph (A), the Secretary shall consider—

							(i)the extent to which the proposal

				realistically addresses achievement of the purposes of the HOPE VI program

				described in subsection (a);

							(ii)the extent to which a proposal demonstrates

				a comprehensive strategy for educational achievement and for transforming the

				neighborhood schools that serve the revitalized HOPE IV site into

				high-performing schools and encourages the educational advancement of

				adults;

							(iii)the quality and sustainability of the

				physical redevelopment program and the offering of housing choice to residents,

				including multifamily rental housing and homeownership opportunities for

				households with a wide range of incomes and housing for seniors;

							(iv)the likely effectiveness of the plan for

				temporary and permanent relocation of existing residents, which shall ensure

				that residents are—

								(I)fully aware of their relocation choices;

				and

								(II)supported during the relocation process to

				assure a successful transition, including case management and the counseling

				and supportive services that the plan offers to such residents;

								(v)evidence that the subject project is

				severely distressed, which shall include a certification signed by an engineer

				or architect licensed by a State licensing board that the project meets the

				criteria for physical distress described in subsection (j)(2);

							(vi)the strength of local government support

				for the proposal, financial and otherwise, which shall require, at a minimum, a

				commitment evidenced by the signature of the chief executive of such local

				government of financial assistance equal to not less than 5 percent of the HOPE

				VI grant amount;

							(vii)the strength of evidence that the

				implementation team has the ability to perform under the HOPE VI program,

				including evidence as to the capabilities of both the public partners,

				including the public housing agency, and the proposed private development

				partners;

							(viii)the achievability of the timelines proposed

				for implementation of the revitalization plan, which must reflect the scope and

				scale of the project, while addressing the implementation timeline for each of

				the components individually;

							(ix)the extent to which the proposal will

				leverage other public or private funds or assets for the project in an amount

				that equal to not less than 2 times the amount of the HOPE VI grant;

							(x)the extent to which the applicant could

				undertake such activities without a grant under this section;

							(xi)the extent of involvement of residents,

				State and local governments, private service providers, financing entities, and

				developers, in the development and ongoing implementation of a revitalization

				program for the project, except that the Secretary may not award a grant under

				this section unless the applicant has involved affected public housing

				residents at the beginning and during the planning process for the

				revitalization program, prior to submission of an application;

							(xii)the need for affordable housing in the

				community;

							(xiii)the supply of other housing available and

				affordable to families receiving tenant-based assistance under section 8 of

				this title;

							(xiv)the strength and soundness of the proposal

				to assist residents in achieving self-sufficiency and personal

				responsibility;

							(xv)the extent to which —

								(I)the plan minimizes permanent displacement

				of current residents of the public housing site who—

									(aa)wish to return to the revitalized

				community; and

									(bb)meet the reoccupancy criteria (including

				all residents that were not evicted prior to the revitalization effort);

									(II)the plan provides for community and

				supportive services to residents prior to and during any relocation; and

								(III)reasonable and appropriate supportive

				services are offered to residents wishing to return to the revitalized site

				that will help them meet reoccupancy criteria;

								(xvi)the extent to which the plan sustains or

				creates more project-based housing units available to persons eligible for

				public housing in markets where the plan shows there is demand for the

				maintenance or creation of such units;

							(xvii)the extent to which the proposal sets forth

				strategies and plans that assist residents displaced by the revitalization in

				utilizing tenant based vouchers to select housing opportunities, including in

				communities with a lower concentration of poverty that—

								(I)will not result in a financial burden to

				the family; and

								(II)will promote long-term housing

				stability;

								(xviii)the extent to which the proposal provides

				and ensures, as part of its revitalization program for the effective temporary

				and permanent relocation of existing residents, that—

								(I)residents are fully informed of relocation

				options, which include relocation to housing in a neighborhood with a lower

				concentration of poverty than their current residence, through workshops, site

				tours, case management, or other means, and are given the opportunity to make

				informed choices;

								(II)relocation milestones are established that

				ensure successful relocation in terms of timeliness and steps toward

				self-sufficiency;

								(III)the relocation plan does not result in

				increased concentrations of poverty in the communities to which residents are

				relocated;

								(IV)particular attention is paid to minimizing

				the impact of relocations on children, such as coordinating relocation moves

				with school calendars;

								(V)existing residents who are being

				temporarily or permanently relocated are offered and encouraged to participate

				in comprehensive community and supportive services over the period of the HOPE

				VI grant to facilitate their progress toward self-sufficiency whenever

				possible; and

								(VI)the proposed budget for relocation costs

				reflects the costs of effective relocation efforts, including moving expenses,

				counseling, case management, and other related costs, including payments

				required under the Uniform Relocation Act ; and

								(xix)such other factors as the Secretary

				considers

				appropriate.

							.

			(f)Site

			 visitsSection 24(e) of the

			 United States Housing Act of 1937 (42 U.S.C. 1437v(e)), as amended by

			 subsection (e) of this section, is amended by adding at the end the

			 following:

				

					(4)Notwithstanding any other provision of law,

				the Secretary may conduct site visits for HOPE VI applicants to assist in

				making funding decisions under this

				section.

					.

			(g)HOPE VI

			 performance benchmarksSection 24 of the United States Housing Act

			 of 1937 (42 U.S.C. 1437v) is amended—

				(1)by redesignating subsections (f) through

			 (o) as subsections (g) through (p), respectively; and

				(2)by inserting after subsection (e) the

			 following:

					

						(f)Performance

				benchmarks

							(1)In

				generalPublic housing

				agencies, in consultation with the Secretary, shall set performance benchmarks

				for each component of their HOPE VI projects, including benchmarks for—

								(A)linkages with schools and other community

				partners;

								(B)effective temporary and permanent

				relocation of existing residents;

								(C)achievement of self-sufficiency by

				residents;

								(D)accomplishing key revitalization goals,

				taking into consideration the scope and scale of the revitalization plan;

				and

								(E)such other benchmarks as the Secretary

				determines appropriate.

								(2)Failure to meet

				benchmarksIf a public

				housing agency fails to meet the performance benchmarks described under

				paragraph (1), the Secretary shall impose appropriate sanctions,

				including—

								(A)appointment of an alternative administrator

				for the HOPE VI project;

								(B)financial penalties;

								(C)withdrawal of funding under subsection (j);

				or

								(D)such other sanctions as the Secretary may

				deem necessary.

								(3)Authority of

				SecretaryThe Secretary shall

				determine the amount of each grant under this section and the closeout date for

				the grant, taking into consideration the scope, scale, and size of the

				revitalization

				plan.

							.

				(h)Authorization

			 of appropriationsSection

			 24(n)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437v(n)(1)), as

			 redesignated by subsection (g) of this section, is amended by striking

			 $574,000,000 for fiscal year 2003 and inserting

			 $600,000,000 for each of fiscal years 2007 through 2011.

			(i)Extension of

			 programSection 24(p) of the

			 United States Housing Act of 1937 (42 U.S.C. 1437v(p)), as redesignated by

			 subsection (g) of this section, is amended by striking September 30,

			 2006 and inserting September 30, 2011.

			(j)ReviewThe Comptroller General of the United

			 States shall—

				(1)conduct a review of tools utilized in HOPE

			 VI revitalization efforts under section 24 of the United States Housing Act of

			 1937 (42 U.S.C. 1437v) which may be transferable to other federally-assisted

			 housing programs; and

				(2)make recommendations to the Congress on the

			 tools reviewed under paragraph (1) not later than September 30, 2008.

				

